Citation Nr: 0705149	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  02-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a reaction to medication prescribed by the 
Department of Veterans Affairs (VA), including renal failure, 
Neuroleptic Malignant Syndrome (NMS), right foot pain and 
numbness, hyperparathyroidism, and hypercalcemia.

(The issue of entitlement to a waiver of recovery of an 
overpayment of VA pension benefits in the calculated amount 
of $1,039.00, to include whether the overpayment was properly 
created, is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of an adverse reaction to 
medication prescribed by VA.  

In September 2003 and February 2005, the veteran testified in 
support of his appeal at hearings held at the RO.  In March 
2004, he testified at a Board videoconference hearing before 
a Veterans Law Judge.  In August 2004, the Board remanded the 
matter to the RO for additional evidentiary development.  

In an August 2005 letter, the veteran was advised that he was 
entitled to an additional Board hearing as the Veterans Law 
Judge who had conducted the March 2004 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2006).  The veteran responded that that 
he did not wish to attend another Board hearing.

In June 2006, the veteran's claim was referred for a medical 
opinion by an independent medical expert (IME) pursuant to 38 
U.S.C.A. § 7109 (West 2002).  In July 2006, the IME opinion 
was received.  In August 2006, a copy of the IME was provided 
to the veteran and his attorney, and they were offered the 
opportunity to present additional evidence or argument.  
However, no response was received.  See 38 C.F.R. § 20.903 
(2006); see also Thurber v. Brown, 5 Vet. App. 119 (1993).


FINDINGS OF FACT

1.  The veteran's reaction to medication prescribed by VA, 
including renal failure, NMS, right foot pain and numbness, 
hyperparathyroidism, and hypercalcemia, did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, nor 
is the condition the result of an event that was not 
reasonable foreseeable.

2.  In a June 1997 conference, the veteran's treatment team 
informed him of his treatment plan and the possible 
consequences.  This conference included reference to the 
medications to be prescribed, including Risperdal.  There is 
no objective evidence that the veteran was not properly 
informed of the treatment plan or did not give informed 
consent.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a reaction to medication prescribed by the 
Department of Veterans Affairs have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.361, 17.32 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a January 2003 letter issued prior to the 
initial decision on his claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim for benefits under 38 U.S.C.A. § 1151, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran that VA would assist him in obtaining all 
information in support of his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that 
the RO again provided the veteran with VCAA letters in August 
2004 and November 2004.

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
attorney has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are pertinent post-service VA and private clinical 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2006).  In addition, as set forth above, VA 
has obtained an IME opinion in this case which provides the 
necessary medical opinion.  38 C.F.R. § 3.159(c)(4) (2006).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
attorney has argued otherwise.  


Background

A review of the record indicates that the veteran has a long 
standing history of mental health disorders, to include, but 
not limited to, obsessive compulsive disorder, depression, 
and anxiety.  Prior to 1997, the veteran was variously 
prescribed, by VA and private treatment providers, anti-
psychotic drugs including Luvox, Lithium, Mellaril, Prozac, 
Luvox, Klonopin, Zoloft, Navane, Ativan, and Serzone.  The 
only drug allergy reported by the veteran prior to 1997 was 
to Sulfur.

Medical records show that the veteran experienced various 
reactions and side effects attributed to these medications.  
For example, in August 1993, private clinical records from 
Pawne Mental Health Services reveal the veteran had 
akathisia.  The examiner indicated that he doubted that 
Mellaril had caused the akathisia that the veteran had 
exhibited with Navane.  The veteran also reported excessive 
urination with Lithium and headaches with the use of Serzone.  

Private medical records from Mid Plains Center and St. Mary's 
Hospital, both dated in August 1995, show separate reactions 
to Prozac and Serzone, including increased headaches.  VA 
outpatient treatment records dated in May 1996 indicate the 
veteran reported a reaction to Ativan, specifically 
nervousness.  Ativan was discontinued at that time.  

In May 1997, the veteran suffered an acute anterior 
myocardial infarction.  A history of hypertension was noted.  
On June 4, 1997, a cardiac catheterization was performed.  
The veteran was noted to be taking various medications, 
including Klonopin, 1 milligram three times daily, and 
Procardia, 90 milligrams daily.  VA outpatient treatment 
records dated June 2, 1997, note the veteran was also taking 
Thiothixene, 2 milligrams twice daily.  

A June 23, 1997, clinical record notes that the veteran's 
case was staffed with a psychiatrist and a social worker 
after he was "totally out of control" over the weekend, 
frequently calling VA Medical Center staff members at home.  
It was decided that they would consult adult protective 
services for an evaluation as to whether the Court should be 
petitioned for guardianship.  It was further noted that the 
VA treatment team would continue to set limits for the 
veteran and encourage him to follow his treatment plan to 
manage his compulsive/depressive symptoms.  Finally, it was 
noted that the veteran's medications would also be adjusted 
to a stronger level and that the appointment with him would 
be set for as soon as possible.  

On June 24, 1997, the veteran was seen in a conference 
regarding his behavior and treatment plan.  It was noted that 
he had not been compliant with his medications and therapy.  
His treatment plan was reviewed with him, along with the 
possible consequences.  It was noted that the veteran's 
medications would be changed and that he would be prescribed 
Risperdal, 1 milligram, three times a day.  On June 26, 1997, 
the veteran's overall treatment plan was again reviewed with 
him.  He indicated that he felt in control and was anxious to 
start on his new medications.  On July 7, 1997, the veteran 
reported insomnia of three day duration since getting his new 
medications.  An entry dated July 8, 1997, indicated that the 
veteran was suffering from insomnia thought possibly to be 
due to Risperdal.  

On July 13, 1997, the veteran was admitted to St. Francis 
Hospital in a state of unconsciousness and deteriorating 
renal function.  It was noted the veteran was on Thiothixene 
and Risperdal.  He was transferred to VA hospital on July 15, 
1997, where he was treated for Neuroleptic Malignant Syndrome 
(NMS), acute renal failure, and obsessive compulsive 
disorder.  Hypercalcemia consistent with rhabdomyolysis from 
acute renal failure was also diagnosed during the veteran's 
admission.  The veteran's case was reviewed by the neurology 
department.  NMS was thought to be most likely the result of 
the recent initiation of the antipsychotic drug Risperdal, 
started three weeks prior to the veteran's admission.

A September 1997 History and Physical Examination performed 
by VA also diagnosed the veteran with NMS secondary to 
Thiothixene and/or Risperdal.  He was further diagnosed with 
acute renal failure, ileus, and pulmonary edema secondary to 
NMS.  Acute pain syndrome with tingling in the right foot was 
also noted.  

Subsequent VA clinical records show continued treatment for 
numerous disabilities.  In May 2001, it was noted that the 
veteran had numerous medical conditions, including poorly 
controlled diabetes mellitus, hypertension, pulmonary 
hypertension, coronary artery disease, and a history of a 
stroke.  It was noted that his medical management was 
suboptimal due to poor compliance with regular follow-up.  It 
was also noted that he had psychiatric conditions which were 
difficult to manage because of a history of severe NMS that 
significantly limited the choice of medications and dosages 
that could be used.  

VA outpatient treatment records dated in July 2002 indicate 
that hypercalcemia was first diagnosed in August 1997 when 
the veteran was recovering from acute renal failure caused by 
rhabdomyolysis.  Hypercalcemia was also considered consistent 
with the diagnosis of primary hyperparathyroidism.  A July 
2002 thyroid ultrasound revealed a 1.8 centimeter nodule off 
from the lower pole of the left lobe of the thyroid gland, 
representing a parathyroid adenoma.  On September 3, 2004, a 
left parathyroidectomy for parathyroid adenoma was performed.  

In January 2003, the veteran submitted a claim of entitlement 
to benefits under 38 U.S.C.A § 1151.  Specifically, he 
claimed that he had had an allergic reaction to medication 
prescribed by VA.  He contended that the residuals of this 
allergic reaction included renal failure, NMS, right foot 
pain and numbness, hyperparathyroidism, and hypercalcemia.  

In support of his claim, he submitted internet articles 
describing NMS as a combination of hyperthermia, rigidity, 
and automonic dysregulation that can occur as a serious 
complication of the use of antipsychotic drugs.  

Also submitted by the veteran was a February 2003 letter from 
Dr. G. J. Hrnicek, who indicated that he treated the veteran 
at St. Francis Hospital in July 1997 for massive elevation of 
enzymes and acute renal failure.  Dr. Hrnicek rendered the 
opinion that NMS was secondary to the use of the drug 
Risperdal.  

The veteran was afforded a VA Peripheral Nerves examination 
in May 2003.  The examiner reviewed the veteran's claims 
folders and noted his medical history.  The diagnoses 
included NMS noted in 1997 and secondary acute renal failure.  
The examiner noted that medical literature indicated that NMS 
was a rare complication of Risperidone.  While it was known 
that Risperidone could cause complications, they were quite 
rare and it was not possible to predict which patient would 
suffer complications.  He concluded that it did not appear 
that VA was at fault with carelessness, negligence, error in 
judgment, or similar instance of fault on the part of VA 
secondary to the veteran's unfortunate complications.  

At his September 2003 and March 2004 hearings, the veteran 
testified that it was not his contention that VA was 
negligent in prescribing Risperdal.  Rather, he argued that 
his NMS and renal failure were unforeseen circumstances of 
taking the medication.  He further stated that when he was 
given Risperdal, he was not advised of any precautions or 
side effects, nor was he provided with appropriate medical 
literature.  Had he been provided with such information, the 
veteran claimed that he might have requested a different 
medication.  

Inserts from the Physicians Desk Reference, 3rd Edition, 
associated with the claims file contains a list of common and 
rare side affects of Risperdal use, including insomnia and 
NMS.  Warnings were listed with regard to possible drug 
interactions between Risperdal and blood pressure medications 
such as Procardia, as well as Clozapine. 

A February 2005 Report of Contact indicates that "leaflets" 
were not included with the prescriptions filled by VA 
pharmacies in 1997.  

In June 2006, VA referred the veteran's case to an independent 
medical expert (IME).  The Board asked the IME to review the 
medical evidence and provide an opinion as to whether the veteran 
had current, chronic residuals of an adverse reaction to 
Risperdal, to include renal failure, NMS, right foot pain and 
numbness, hyperparathyroidism, and hypercalcemia, which were (1) 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran, and (2) whether the proximate 
cause of the additional disabilities (a) was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in prescribing Risperdal, or 
(b) was an event not reasonably foreseeable given the veteran's 
past reactions to anti-psychotic medications, that he was taking 
Procardia for hypertension and Klonopin for his mental health 
issues, and that he reported insomnia associated with Risperdal 
use approximately one week prior to admission in July 1997 for 
acute renal failure.  

In a July 2006 opinion, an associate professor of neurology 
reviewed the veteran's claims folders and provided the 
following opinion:

I have reviewed the 4 volumes of the file provided 
and find that your synopsis of the events in your 
letter dated June 28th, 2006 is accurate.  It is 
clear that the patient had a very long history of 
psychiatric illness and at times his psychiatric 
illness was very severe.  The record of his 
psychiatric illness and related care are extensive.  
Over a period of years, the medical record reflects 
the following terms or diagnoses to characterize 
his illness including, but not limited to bipolar 
disorder, paranoia, hypomania, depression, 
excessive behavior, mania, anxiety, major 
depression with psychotic features, poor judgment 
with prominent narcissistic features, suicidal 
ideation, extremely inappropriate almost compulsive 
behavior, and personality disorder bordering on 
thought disorder.  Medications used to treat this 
condition included Navane, Zoloft, Mellaril, 
Lithium, Klonopin, Ativan, Elavil, Valium, Serzone, 
Luvox, Risperdal, and Anafranil.

I reviewed the events leading up to the change in 
medication just prior to the hospitalization for 
neurologic malignant syndrome (NMS).  Prior to this 
event the patient had been on a medication regimen 
that seemed to have stabilized his psychiatric 
condition.  He then emerged into a period of 
worsening psychiatric symptoms, and it became clear 
that this regimen of medications was no longer 
adequately benefiting the patient.  A change in 
medications was made that included discontinuation 
of his previous medication regimen and the 
institution of Risperdal, Anafranil and Atarax.

NMS is a rare and potentially fatal syndrome of 
hyperthermia, rigidity, autonomic instability, and 
mental status derangement (Reference attached).  
NMS can occur in patients taking neuroleptic 
medications.  It has been described following the 
use of a host of different medications or even the 
withdrawal of some medications.  A list can be 
found in the table in the attached reference.  It 
is clear from the patient's medical record that he 
had been on these types of medications for a very 
long period of time without complications 
suggesting a previous episode of NMS.

In my opinion, the use of these medications for 
this patient was entirely appropriate and medically 
indicated.  The change in medication that occurred 
before his diagnoses of NMS was appropriate for the 
clinical situation and the patient's psychiatric 
condition.  It is unfortunate that this patient 
experienced an episode of NMS, but it is 
overwhelmingly clear that the medical and 
psychiatric care was appropriate in this case.  
Furthermore, the potential benefit of the 
medications far exceeded the risk of the occurrence 
of an episode of NMS.

In my opinion, his hyperparathyroidism, 
hypercalcemia, and right foot pain and numbness are 
not a sequelae of his episode of NMS.  Even if they 
were, his care leading up to the episode of NMS was 
entirely appropriate.  As for the concern of 
interaction with Procardia, the drug-drug 
interaction in that case would be an enhancement of 
a side effect of Procardia such as hypotension or 
orthostatic hypotension and not NMS.  The use of 
Klonopin was appropriate.  The patient's complaint 
of insomnia associated with Risperdal could not 
have forewarned the prescribing physician of an 
impending episode of NMS, particularly given the 
patient's worsening psychiatric condition and past 
symptoms.

I do not identify any episodes of carelessness, 
negligence, lack of proper skills, error and 
judgment, or similar instances of fault on the part 
of the physicians or hospitals treating this 
patient and in the prescribing of Risperdal in this 
case.  

Applicable Law

Because the veteran's claim for benefits under 38 U.S.C.A. § 
1151 was filed after October 1, 1997, the current version of 
that statute and its implementing regulations are applicable.  
See VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 31,263 
(1998).

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability or death were 
service-connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the  
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Under 
that provision, to determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  

38 C.F.R. § 3.361(c) provides that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability 
or death.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability or died does not establish cause.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or  
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

Under 38 C.F.R. § 17.32(b), except as otherwise provided, all 
patient care furnished under title 38 U.S.C. shall be carried 
out only with the full and informed consent of the patient 
or, in appropriate cases, a representative thereof.  In order 
to give informed consent, the patient must have decision-
making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances consent is implied.  

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), the informed consent process must 
be appropriately documented in the medical record.  In 
addition, signature consent is required for all diagnostic 
and therapeutic treatments or procedures that:  require the 
use of sedation, anesthesia or narcotic analgesia; are 
considered to produce significant discomfort to the patient; 
have a significant risk of complication or morbidity; require 
injections of any substance into a joint space or body 
cavity; or involve testing for Human Immunodeficiency Virus 
(HIV).

Analysis

As set forth above, the veteran has claimed entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a reaction to medication prescribed by VA.  
Specifically, he claims that as a result of taking Risperdal 
prescribed by VA to treat his psychiatric disability, he 
developed renal failure, NMS, right foot pain and numbness, 
hyperparathyroidism, and hypercalcemia.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation under 38 U.S.C.A. § 1151 
for residuals of an adverse reaction to medication prescribed 
by VA.  

In order to award compensation under 38 U.S.C.A. § 1151, the 
evidence must show that (1) the veteran has an additional 
disability which was caused by VA medical care; and (2) that 
the proximate cause of such disability was either (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the  hospital care, medical or surgical treatment, 
or examination; or (b) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, it must be shown that (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's informed consent.  

In this case, the medical evidence of record establishes that 
the veteran did have an adverse reaction to the Risperdal 
prescribed by VA to treat his psychiatric disability.  The 
residuals of this adverse reaction include renal failure and 
NMS.  However, the medical evidence of record also 
establishes that the veteran's disability did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the treatment or an event not reasonably 
foreseeable.  

The July 2006 IME opinion quoted extensively above indicates 
that NMS was a rare but known risk factor in patients taking 
neuroleptic medications, such as Risperdal.  While the 
veteran did suffer an adverse reaction as a result of his 
Risperdal, the IME concluded the use of this medication by VA 
for the veteran was entirely appropriate and, moreover, 
medically indicated.  The IME indicated that "it is 
overwhelmingly clear that the medical and psychiatric care 
was appropriate in this case."  He explained that the 
potential benefits of Risperdal far exceeded the risk of the 
occurrence of an episode of NMS.  He concluded that he could 
not identify any episodes of carelessness, negligence, lack 
of proper skills, error and judgment, or similar instances of 
fault on the part of the physicians or hospitals treating the 
veteran and in the prescribing of Risperdal in this case.  

The Board assigns great probative value and weight to this 
medical opinion.  The opinion is conclusive and the examiner 
provided a rationale for his opinion.  The opinion was also 
based on an examination of the veteran's claims folder and 
the examiner provided references to the medical evidence of 
record and appropriate medical literature.  See Bloom v. 
West, 12 Vet. App. 185,  187 (1999).  Moreover, this IME 
opinion is consistent with the opinion presented in the May 
2003 VA Peripheral Nerves examination report.  Indeed, the 
Board notes that there is no other medical evidence of record 
which contradicts this IME opinion or otherwise indicates 
that the veteran's adverse reaction to medication prescribed 
by VA was caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the treatment or an event not 
reasonably foreseeable.  

Indeed, the veteran does not appear to contend otherwise.  
Rather, he argues that when he was given Risperdal, he was 
not advised of any precautions or side effects, nor was he 
provided with appropriate medical literature.  

In light of the veteran's contentions, the Board has 
considered the issue of informed consent.  As noted, there 
are definitive parameters as to what comprises informed 
consent, as specifically delineated in the pertinent portions 
of 38 C.F.R. § 17.32 cited above.  After reviewing the 
record, however, the Board concludes that entitlement to 
compensation under 38 U.S.C.A. § 1151 is not warranted due to 
lack of informed consent.  

The provisions of 38 C.F.R. § 17.32(b) provide that all 
patient care furnished by VA must be carried out with the 
full and informed consent of the patient.  The "informed 
consent process" must be appropriately documented, although 
signature consent is not required in cases such as this, 
which do not involve the use of sedation, significant risk of 
complication, and the like.  38 C.F.R. § 17.32(c)(1).  
Rather, consent may be given orally or in writing.  

In this case, the Board notes that the veteran's VA clinical 
records specifically document that in June 1997, he met with 
his treatment providers on two separate occasions to discuss 
his treatment plan and possible consequences, including the 
medications to be prescribed such as Risperdal.  Indeed, 
records of these meetings note that the veteran was anxious 
to start on his new medications.  These records do not 
indicate that the veteran refused consent to any portion of 
his treatment plan, including the prescribed medications.  

While there is not an exact transcript of these meetings, the 
Board finds that such is not required by the applicable 
regulations.  Given the facts and documentation present in 
this case, the Board is unable to find clear evidence to 
suggest a lack of "regularity" in the process by which the 
veteran was advised of his treatment plan and its possible 
consequences.  Cf. Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992)) (there is a presumption of administrative regularity, 
except in cases of clear evidence to the contrary).  

Thus, despite an exact transcript of these treatment 
discussions, the Board can presume that the veteran's 
treatment provider explained the treatment plan to the 
veteran, including the nature of the treatment and the 
expected risks, benefits, and alternatives.  He was 
presumably given the opportunity to ask questions and 
apparently granted his permission freely and without 
coercion.  For the foregoing reasons, the Board finds that 
the preponderance of the evidence is against granting 
compensation under 38 U.S.C.A. § 1151 due to lack of informed 
consent.

In summary, the Board finds that the criteria for entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of an adverse reaction to medication prescribed by 
VA, including renal failure, NMS, right foot pain and 
numbness, hyperparathyroidism, and hypercalcemia, have not 
been met.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a reaction to medication prescribed by VA, 
including renal failure, NMS, right foot pain and numbness, 
hyperparathyroidism, and hypercalcemia, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


